COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEAL

Appellate case name:      Gerald McWilliams v. Joshua Watson

Appellate case number:    01-21-00104-CV

Trial court case number: 2019-44370

Trial court:              215th District Court of Harris County

        On September 14, 2021, this Court issued an order staying and abating this appeal because
appellee petitioned for bankruptcy. See TEX. R. APP. P. 8.2. On May 17, 2022, appellant filed a
motion requesting that our Court lift the stay and abatement because an order of discharge was
issued in appellee’s bankruptcy case on November 23, 2021. On May 18, 2022, appellee filed a
motion requesting that our Court (1) reinstate the appeal and (2) dismiss the appeal on the basis
that the underlying claims have been discharged in the bankruptcy.
      The parties’ requests to reinstate the appeal are granted. Accordingly, we lift the stay and
abatement ordered by this Court and reinstate the appeal on the Court’s active docket.
       Appellee’s request to dismiss the appeal remains pending. We order appellant to respond
to appellee’s request for dismissal within 30 days of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau______
                                Acting individually


Date: ___October 25, 2022______